Citation Nr: 1424969	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  08-05 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an extraschedular rating for left sided sciatic nerve paralysis.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to August 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2011, the Board granted entitlement to a separate 10 percent evaluation for left sided sciatic nerve paralysis.  The Board also remanded the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

In January 2012, the Court granted a joint motion for remand.  In light of the Board's August 2011 remand the parties agreed that the Court lacked jurisdiction to consider the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.

In July 2012, the Board declined to refer the issue of entitlement to an extraschedular rating for left sided sciatic nerve paralysis, and remanded the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  The appellant appealed, and in a September 2013 decision the Court set aside that decision.

In a September 2013 rating decision the RO granted entitlement to individual unemployability.  As such, the Board may no longer exercise jurisdiction over that matter.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The July 2012 decision referred the issue of entitlement to service connection for a cervical disorder.  That claim was denied in a September 2013 rating decision.  In March 2014, the representative without submitting a notice of disagreement consistent with 38 C.F.R. § 20.201 (2013), submitted new medical evidence.  As a timely notice of disagreement to the September 2013 rating decision has yet to be filed no action will be taken at this time.  The Veteran, of course, has until September 9, 2014 to file a notice of disagreement.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In light of the argument presented, the evidence of record, and the September 2013 holding of the Court the Board finds that this claim should be referred to the Director of the Compensation Service.

Accordingly, the case is REMANDED for the following action:

1.  The RO must refer this claim to the Director, Compensation and Pension for consideration of the appellant's entitlement to extraschedular rating under 38 C.F.R. § 3.321(b) for left sided sciatic nerve paralysis.  

2.  Thereafter, if the decision by the Director, VA Compensation and Pension Service is not fully favorable, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

